Citation Nr: 9900792	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-07 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
benefits in the calculated amount of $12, 389.00.


REPRESENTATION

Appellant represented by:  Mississippi Veterans Affairs Board


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  The service administrative records reflect 
that the veteran was awarded the Purple Heart for wounds 
sustained while engaging the enemy in 1945.

This appeal arises before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
November 1992 decision of the Committee on Waivers and 
Compromises from the Jackson, Mississippi, Regional Office 
(RO).  The amount of the overpayment is not in dispute. 

In August 1998, the veteran requested that the amount VA 
payments withheld be reduced.  This matter is referred to the 
ROP for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that a waiver of recovery 
of the overpayment in question is warranted.  He specifically 
argues that he did not intentionally misrepresent the amount 
of his wifes income, but rather that it was an innocent 
error, which arose due to his illiteracy.  He further 
maintains that any attempt to recover the overpayment would 
create financial hardship upon himself and his family.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the preponderance of the evidence is against waiver of 
recovery of the overpayment of pension benefits in the amount 
of $12, 389.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In June 1992 the RO terminated the veterans pension 
benefits effective February 1, 1989 based on information 
indicating unreported income of his spouse for 1989, 1990, 
and 1991.  This resulted in the overpayment.

3.  There was no fraud, misrepresentation or bad faith by the 
veteran in the creation of the overpayment at issue.

4.  The veterans net monthly income for himself and his 
spouse, after expenses and barring any VA benefits, is 
approximately $77.

5.  Collection of the pension overpayment of $12, 389 would 
not result in undue financial hardship to the veteran or 
otherwise defeat the purpose of the pension program.  Failure 
to collect this debt would result in unjust enrichment on the 
part of the veteran.


CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.  38 U.S.C.A. §§ 5107, 5302(c) (West 
1991); 38 C.F.R. §§ 1.962(b) and 1.965(b) (1998).

2.  Recovery of the overpayment in the amount of $12, 389 
would not be against the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
have been properly developed to the extent indicated by law 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

At the outset, the Board notes that the veteran does not 
contest the propriety of the creation or amount of 
overpayment designated by VA. 

Under applicable law, a veteran who served in the active 
military service for 90 days or more during a period of war, 
who is permanently and totally disabled from nonservice-
connected disability not the result of the veterans own 
willful misconduct, is entitled to pension payable at the 
rate established by law, reduced by the veterans annual 
income.  38 U.S.C.A. § 1521 (West 1991).  For pension 
purposes, payments of any kind from any source will be 
counted as income during the 12 month annualization period in 
which received, unless specifically excluded under the 
provisions of 38 C.F.R. § 3.272 (1998).  See 38 C.F.R. § 
3.271 (1998).

A veteran who is receiving pension must notify VA of any 
material change or expected change in income, which would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (1998).

The Board notes that the veteran has provided sworn testimony 
that he cannot read, write, or sign his name.  The claims 
folder demonstrates that the veteran typically signs all 
documents by making an X where appropriate.  In this 
regard, 38 C.F.R. § 3.113 (1998) requires that all signatures 
by mark or thumbprint must be:  (a)  Witnessed by two persons 
who can write and who have signed their names and addresses; 
or (b)  Certified by a notary public or other person having 
authority to administer oaths for general purposes; or (c)  
Certified by a Department of Veterans Affairs employee under 
authority of Department of Veterans Affairs Form 4505 series.

The evidence of record demonstrates that the veteran applied 
for a nonservice-connected pension and which was received by 
the Jackson, Mississippi, RO in January 1987.  The veterans 
claim was granted in a May 1987 rating decision.  A copy of 
the letter notifying the veteran of this grant and of his 
responsibility to inform the VA of any changes in income is 
not of record.  The RO informed the veteran by an April 1988 
letter that the Social Security Administration had notified 
VA that the veteran was receiving social security benefits in 
the amount of $315 per month, and that this figure differed 
from the income information currently being used to determine 
the amount of pension benefits.  

Submitted in May1988 was a VA Form 21-0516, Improved Pension 
Eligibility Verification, which listed the social security 
benefits as his only source of income.  Under total wages of 
his spouse it was reported that from May 1, 1987 to April 30, 
1988 and from May 1, 1988 to April 30, 1989, no wages were 
received.  This form bears the mark of the veteran and is 
witnessed by two individuals, to include the veterans 
representative.  No addresses were reported.  

An award letter was sent to the veteran in May 1988 informing 
him that his disability pension award had been amended.  He 
was informed that the award was based in part on no income 
was received by his spouse. He was further informed that if 
any addition income was received by him or his dependents.  
He was to notify the VA immediately and that failure to do so 
would result in the creation of an overpayment.

Received in May 1989 was a VA Form 21-0516.  On this form it 
was reported that employment wages of his spouse from May 1, 
1988 to April 30, 1989 and from May 1, 1989 to April 30, 1990 
was 0 (zero).  The veteran signed this form with his mark 
and apparently someone signed his name as well.  His mark was 
not witnessed.  This mark therefore does not meet the 
requirements of 38 C.F.R. § 3.113.

The veteran was informed in a letter of December 1989 of the 
need to report any change in income, for himself or any of 
his dependents, to the VA.  Received in April 1990 was a VA 
Form 21-0516, which again lists social security benefits as 
his only form of income.  On this form it was reported that 
employment wages of his spouse from May 1, 1989 to April 30, 
1990 and from May 1, 1990 to April 30, 1991was apparently 
0 (zero).  The veteran signed this form with his mark and 
apparently someone signed his name as well.  His mark was not 
witnessed.  This mark therefore does not meet the 
requirements of 38 C.F.R. § 3.113.

Received in May 1991 was a VA From 21-0516, which lists 
social security as the veterans only income.  On this form 
it was reported that employment wages of his spouse from May 
1, 1990 to April 30, 1991 and from May 1, 1991 to April 30, 
1992 was apparently0 (zero).  The veteran signed this 
form with his mark and apparently someone signed his name as 
well.  His mark was not witnessed.  This mark therefore does 
not meet the requirements of 38 C.F.R. § 3.113.

In a letter dated in April 1992, the RO informed the veteran 
that the VA proposed to terminate the veterans pension 
benefits effective February 1, 1989 based on information from 
his spouse and his spouses employer indicating unreported 
income $8, 911 for 1989, $9, 779 for 1990, and $9, 311 for 
1991. 

Received in May 1992 was a VA Form 20-0516 and which again 
reports social security as his only income.  Under total 
wages, it was reported that the veterans spouse earned 
$9311.95 from May 1, 1992 to April 30, 1992.  Income from May 
1, 1992 to April 30, 1993 was $6500.  This form again appears 
to indicate that someone signed for the veteran.  His mark 
was not affixed to the document.

A Financial Status Report was submitted in May 1992 and which 
indicates that the veterans only income was his social 
security compensation.  The veterans spouses monthly gross 
salary of $630, her social security benefits of $54.36, and 
hospital and disability insurance of $19.56, are all listed 
as income. Monthly net income $1336.  Monthly net expenses 
were $1079.  Under real estate owned, it was reported, the 
veteran reported one house valued at $20, 000.  Monthly net 
income exceeded monthly expenses by $255.  This form contains 
someones signature for the veteran and the signature of his 
spouse.  In June 1992 the veteran was informed that his 
pension benefits were terminated effective on February 1, 
1989 and that an overpayment has been created. 

Another Financial Status Report, VA Form 4-5655, was 
submitted in July 1992.  This form includes the veterans 
social security benefits and his spouses income figures. At 
that time, the spouses gross monthly income was reported as 
$600.  It was reported that total monthly expenses exceeded 
monthly net income by 411.  The form contains the veterans 
mark, X, and his spouses signature.  Again, this form 
fails to meet the signature requirements set forth in 
38 C.F.R. § 3.113.

A November 1992 decision, the Committee on Waivers and 
Compromises denied the veterans request for a waiver of an 
overpayment of pension benefits in the amount of $15, 655.  
At that time the Committee on Waivers and Compromises 
determined that the veteran had misrepresented the family 
income.  The veteran filed a timely appeal as to this 
decision. 

The veteran submitted another Financial Status Report in 
December 1992, and which lists his social security benefits 
and his spouses income.  His spouses gross monthly income 
was reported as $550.  Combined net monthly income exceeded 
monthly expenses by $9.  This form contains the veterans 
written signature and the signature of his spouse.  This form 
was not appropriately executed as per 38 C.F.R. § 3.113.

An income verification for the veterans spouse, which was 
completed in February 1993, reflects that she had gross 
annual income of $9, 779.35 in 1990, and $9, 311.95 in 1991.  
Her projected gross wages for 1992 were $9, 209.79.

Another Financial Status Report, VA Form 4-5655, was 
submitted in September 1993.  This form includes the 
veterans social security benefits and his spouses income 
figures.  His spouses gross monthly income was reported as 
$590.40.  This form contains the veterans mark, X, and 
his spouses signature.  This form fails to meet the 
signature requirements set forth in 38 C.F.R. § 3.113.

The August 1994 statement of the case reflects that the 
amount of the overpayment had been adjusted and was $12, 389.  
The veteran and his spouse provided sworn testimony at a 
personal hearing at the RO in March 1995.  The veteran 
testified that he was illiterate and that he had been 
informed by his veterans service organization representative 
that he did not need to include his wifes income on the 
relevant financial forms.  He further suggested that his 
daughter and his service representative filled out the 
various VA forms requesting income amounts, and that he was 
unaware of the information provided.  The veteran testified 
that he never filled out the forms himself because he did not 
know how to do it.  He also testified that he owned his own 
home.  

The veteran provided testimony before a member of the Board 
in a June 1997 hearing.  At that time, the veteran repeated 
the contentions from his previous hearing.  The Board 
previously remanded this appeal in July 1998.

Received in December 1997, was a VA form 21-0516-1.  In this 
document, the value of the veterans home was reported as 
$25,000.

A Financial Status Report was submitted in August 1998.  
Attached to this document was a statement with the veterans 
mark, the signature of his spouse and which was apparently 
certified by the VA per series 4505.  At that time the 
veteran indicated he was married and had no dependents.  The 
veterans monthly income was reported as $440 (apparently 
social security benefits) and$135 in VA benefits.  Net take 
home payment of his spouse was $416.  Combined net monthly 
income was $991.  Under average monthly expenses the 
following were reported: rent or mortgage payment; none; 
food, $350; utilities and heat, $180; burial policy 
insurance, $26; housing insurance, $28; auto insurance, $20; 
auto expenses, $100; clothes and upkeep, $75; living expenses 
$50.  Total monthly expenses were $779.

Under assets the veteran reported $50 in the bank.  His 
automobile was a 1988 Chevrolet.  Under installment contracts 
and other debts, none were reported. 

The first aspect which must be determined is whether the 
veterans actions represent fraud, misrepresentation or bad 
faith.  Overpayments created by retroactive reduction of an 
award are subject to recovery if recovery is not waived. 

In an August 1998 supplemental statement of the case, the RO 
indicated that collection of the overpayment would not 
violate the principles of equity and good conscience.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver." 
Similarly, 38 C.F.R. § 1.965(b) (1998), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."   A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non- 
willful or mere inadvertence." 38 C.F.R. § 1.962(b) (1996).

Initially, the Board finds no evidence of fraud or bad faith.  
Regarding misrepresentation, the Board is aware that an 
individual may be held responsible for the contents of any 
document the individual has signed.  In this case 
consideration must be given to the fact that the veteran is 
unable to read and write and thus must rely on the assistance 
of other individuals.  The veteran asserts that the forms in 
question were filled out by his daughter and his service 
organization representative and he was informed by his 
representative that his wifes income did not have to be 
reported.  

A review of the pertinent financial forms beginning in May 
1988 shows that their execution did not comply with 38 C.F.R. 
§ 3.113.  38 C.F.R. § 3.113 was enacted, in part, to protect 
the veteran.  In view of the veterans illiteracy, his 
hearing testimony explaining his actions, and the fact the 
pertinent financial forms were not executed in compliance 
with 38 C.F.R. § 3.113, it is the Boards judgment that the 
criteria for a finding of misrepresentation have not been 
met.

As the Board has found that the veterans actions do not 
represent fraud, misrepresentation or bad faith, the next 
issue which must be addressed is whether collection of the 
current debt would be contrary to the principles of equity 
and good conscience.  If there is no indication of fraud, 
misrepresentation or bad faith, as in this case, recovery of 
overpayments of benefits under laws administered by the 
Secretary of Veterans Affairs is prohibited if the Secretary 
determines that recovery would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 
1.962 (1998).  Recovery of the overpayment shall be waived if 
it is determined that recovery of the indebtedness would be 
against equity and good conscience.  38 C.F.R. § 1.963(a) 
(1998).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1998).  In such a determination, 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.965 (1998).

A Financial Status Report was submitted in August 1998.  This 
report indicates that the combined monthly income for the 
veteran and his spouse amounts to $991.80, with total monthly 
expenses of $779.06, resulting in an monthly budget excess of 
$212.74.  The Board is cognizant of the fact that $135 of the 
veterans monthly income represent his VA pension.  Excluding 
these funds would result in a monthly budget excess of $77 
for the veteran and his spouse.  

As such, the Board finds that the recovery of the overpayment 
would not deprive the veteran and his spouse of the basic 
necessities would not result in undue financial hardship on 
the veteran and his spouse. 

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit 
by nullifying the object for which it was intended.  
Nonservice-connected pension, as noted above, is an income-
based program, intended to provide a basic level of support 
for the veteran and his family.  There is no indication that 
the recovery of the overpayment would defeat the purpose of 
the benefit.  As previously stated, without payment of VA 
benefits, the net monthly income exceeds monthly expenses by 
$77.  On the other hand, the failure of the Government to 
insist upon its right to repayment of this debt would result 
in the veteran's unjust enrichment at the expense of the 
Government.  The veteran in this case did not, according to 
the available record, change his position to his detriment as 
a result of the award of pension benefits.  

As such, the Board finds that recovery of the overpayment 
would not violate the principles of equity and good 
conscience.  The evidence in this case is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107(b).  


ORDER

Entitlement to a waiver of the recovery of the overpayment of 
$12, 389 is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
